Citation Nr: 0218423	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied reopening the veteran's claim of 
entitlement to service connection for low back strain on 
the basis that new and material evidence had not been 
submitted.  The veteran perfected an appeal to the Board 
on this matter.  

In July 2001 the Board reopened the veteran's claim of 
entitlement to service connection for a low back disorder 
and remanded the claim to the RO for additional 
development.

The veteran provided oral testimony before a Decision 
Review Officer (DRO) at the RO in February 2000, a 
transcript of which has been associated with the claims 
file.

The personal hearing scheduled at the RO in September 2000 
before the DRO and the personal hearing scheduled at the 
RO in April 2001 before a Member of the Board were 
canceled.

The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Any low back disorder which may have existed prior to 
service is not shown by the probative, competent medical 
evidence of record to have worsened during service.

2.  A chronic acquired low back disorder was not shown in 
active service or for many years thereafter; nor was 
arthritis shown to be disabling to a compensable degree 
during the first post service year.

3.  The probative, competent medical evidence of record 
establishes that the veteran's current low back problems 
are not related to any incident of, or his period of 
active service on any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in 
or aggravated by active service; nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a report of the April 13, 
1951 pre-induction examination, which shows no 
abnormalities of the spine.  A clinical treatment report 
dated April 20, 1951 shows the veteran reported that he 
was bothered by his back which he had hurt eighteen months 
prior.  He was treated with aspirin.  There was no 
diagnosis rendered.  Clinical evaluation for the purpose 
of separation indicated abnormalities of the spine, which 
were described as injury to the veteran's back which 
existed prior to service with no significant 
abnormalities.

In August 1958 the veteran filed a claim of entitlement to 
service connection for a back disorder for which he 
asserted he had received treatment in April 1951.  In 
addition, in August 1958 the veteran was admitted to a VA 
hospital with an admission diagnosis of arteriosclerotic 
heart disease.  At that time, he complained of low back 
pain.  On examination his back and extremities were 
normal.  There was no diagnosis rendered for a back 
disorder.

In October 1958 the RO denied the claim for service 
connection for lower back strain on the basis that it was 
not found on the last examination in August 1958.  He 
perfected a timely appeal to the Board.  The Board denied 
his claim in March 1959.

In May 1966 the veteran requested that his previously 
denied claim of service connection for a back disorder be 
reopened.  In that same month, the RO declined to reopen 
the veteran's claim of entitlement to service connection 
for a back disorder on the basis that new and material 
evidence had not been received.  He did not perfect an 
appeal in this instance and the decision became final.

In a July 1966 statement, the veteran noted that in 1947 
or 1948 he had injured his back while working with a 
construction company, and since that time his back had 
continuously troubled him.

The veteran's pastor, in a July 1966 statement noted that 
he knew the veteran before and after he went into the 
military, and it was his belief that the veteran's illness 
was associated with duties he performed while in service.  
In a statement JGO noted that the veteran had been laid-
off from his job because of illness.

An October 1972 medical report shows the veteran had 
symptoms of multiple joint and back pain.  He was 
diagnosed with migratory arthritis and psychophysiological 
musculoskeletal disease.

On VA examination in February 1978 the veteran, in 
pertinent part, complained of back pain.  He was diagnosed 
with chronic lumbosacral strain.  He reported that he took 
medication to control his back pain.  It was noted that 
the previously diagnosed psychophysiologic neuro-
musculoskeletal problem was still present.  X-ray of the 
lumbosacral spine showed no evidence of bone or joint 
pathology.

On VA examination in June 1982 the veteran reported that 
he had back pain.  He was diagnosed with chronic lumbar 
strain with limited range of motion.  



X-rays of the lumbar spine showed no evidence of fracture 
or dislocation.  The L5 interspace was narrowed but no 
significant degenerative changes were noted.  L5 was 
transitional and bilateral sacralized.

VA radiology report shows x-rays taken in November 1995 
reveal moderate degenerative osteoarthritis at the lower 
lumbosacral spine most prominent at L5-S1.  A bone scan 
performed in December 1995 revealed that findings in the 
areas of the spinous processes of the lumbar spine on the 
right side of L4 and the left sacroiliac joint likely 
represent degenerative change.  

VA Medical Center (MC) progress notes in June 1999 show 
the veteran had obvious back pain with movement.  X-rays 
of the lumbar spine showed mild hypertrophic degenerative 
changes and probable degenerative disc changes at L5-S1.  
Progress notes in August 1999 show the veteran continued 
to have pain in his low back and into both legs.  X-rays 
showed mild hypertrophic degenerative changes at the lower 
lumbosacral spine, probable degenerative disc changes at 
L5-S1.  The diagnosis was degenerative arthritis.

At his personal hearing in February 2000 the veteran 
testified that prior to service he had not experienced any 
lower back problems.  His back problems began in service 
when he stepped off a train carrying his duffel bag and he 
could not straighten up.  He received treatment at a 
military hospital and had follow-up treatment during 
service.  Hearing Transcript (Tr.), p. 2.  He received 
post-service treatment for his low back disorder 
approximately once a month.  Tr., p. 3.  The problems with 
his back had worsened and he could hardly walk.  Tr., p. 
7.  

A VA examiner in September 2000 stated that upon a review 
of the veteran's service records, which showed he had a 
back injury eighteen months prior to entering the Army, 
there was a possibility that the veteran's job in the Army 
as a mechanic exacerbated his low back pain.

X-rays taken in January 2001 showed changes of mild 
spondylosis at the lower two lumbar disc levels.  The 
upper half of each S1 joint was partially fused consistent 
with sacroiliitis.  There was no evidence of bony 
metastatic disease.  A computed tomography (CT) scan of 
the lumbosacral spine taken in March 2001 showed 
degenerative disc disease at L5-S1.

Progress notes in April 2001 show that the veteran's back 
pain had gradually worsened in recent years.  Lifting 
objects aggravated the pain.  He reported that he could 
walk about one block with some difficulty.  He was 
diagnosed with chronic low back with a L4-L5 spinal 
stenosis and neural foraminal stenosis at L4-L5.

Records from the Social Security Administration (SSA) were 
received at the RO in August 2001.  It was noted, on the 
cover sheet that accompanied the records, that there was 
no favorable finding of disability by SSA.  The records 
from SSA, in pertinent part, include private medical 
treatment notes dated in 1986 for a back disorder.  These 
records show that the veteran complained of pain in the 
lower back.  He was diagnosed with back strain, ongoing 
illness.  The records from SSA also include a June 1989 
medical report, which indicates that the veteran slipped 
and fell on his left hip and buttock in June 1989.  On 
examination, a CT scan showed spinal stenosis at L4-5 and 
a bulging disc to the left at L5-S1.  The impression was 
lumbar strain and possible spinal stenosis.  In 1989 and 
1990 the veteran was treated by Dr. H. who diagnosed him 
with having a herniated nucleus pulposus (HNP) at L5-S1 
and spinal stenosis at L4-5.

In April 2002 the veteran underwent a VA examination for 
peripheral nerves.  The examiner noted that the claims 
file was carefully reviewed.  The veteran reported that at 
the beginning of his tour of duty he stepped off a train 
while carrying a sixty to seventy-pound bag on his right 
shoulder and landed rather harshly on the right leg and 
immediately he felt a pull and severe pain in his back.  
As a result, he had been taken to a small military 
hospital where he had received shots for about four days.  
He further reported that he had moderate to severe low 
back pain which would get worse after walking about ten to 
fifteen yards and then he must stop.  

He had been seen often by orthopedic consultants.  He 
stated that he had been in a motor vehicle accident, which 
produced some trauma in the neck, and he also fell in the 
last ten years, which added to his back problems.  
Physical examination was performed and the diagnosis was 
chronic low back pain with severe lumbar stenosis at 
L4/L5, symptoms compatible with spinal claudication.  The 
examiner noted that the issue was whether the veteran's 
claimed low back disorder was related to the trauma in the 
service.  The examiner stated that if the veteran could 
produce records that indeed had the significant trauma at 
the time of service, probably the condition should be 
service-connected.  The examiner noted, however, that he 
did not find in the record evidence of a significant low 
back pain problem.

VA examination of the spine was also conducted in April 
2002.  The examiner noted that the veteran's medical 
record and claims file were reviewed.  The examiner noted 
that the veteran's back disorders include, mild narrowing 
of the lumbar spinal canal on a congenital/developmental 
basis.  She stated that this undoubtedly preexisted the 
veteran's military service (either the jump off the troop 
train or his work as an auto mechanic) changed this.  His 
back disorders also include mechanical low back pain.  

The examiner noted that the veteran had apparent 
mechanical low back pain which dated back to the late 
1940's prior to his military service and related to his 
work as a construction worker.  He apparently had an 
exacerbation of this when he jumped off a troop train in 
1951 at the beginning of his basic training.  However, he 
recovered and was able to go through basic training and to 
work as a mechanic in the military for approximately 
another two years.  No back problems were noted on his 
military discharge.  He had had a return of his mechanical 
low back pain as he continued to work as an automobile 
mechanic as a civilian.  In particular, he related on 
episode of sneezing in the last 1960's and being unable to 
straighten up from over a car.  In addition, his spinal 
stenosis appear to be a result of his increasing age and 
degenerative joint disease/degenerative disc disease 
superimposed on his mild congenital/developmental 
narrowing of his spinal canal.  




It does not appear to be related to his military service.  
Fusion of the right sacroiliac joint may be on the basis 
of his known hyperuricemia (which is not related to his 
service) as well as his advancing age.


Criteria

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2002).

Where there is a chronic disease shown as such in service 
or within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  Id. 

For the purposes of 38 U.S.C.A. § 1110, every veteran 
shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 1991). 

Pursuant to 38 C.F.R. § 3.304(b) (Presumption of 
soundness), the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.

History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment 
alone as distinguished from accepted medical principles, 
or on history alone without regard to clinical factors 
pertinent to the basic character, origin and development 
of such injury or disease.  They should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  
38 C.F.R. § 3.304(b)(1).
History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in 
relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of 
the injury or disease, including official and other 
records made prior to, during or subsequent to service, 
together with all other lay and medical evidence 
concerning the inception, development and manifestations 
of the particular condition will be taken into full 
account.  38 C.F.R. § 3.304(b)(2).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect 
if other data do not establish the fact.  Other evidence 
will be considered as though such statement were not of 
record.  38 C.F.R. § 3.304(b)(3).

If not diagnosed in service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Congenital or developmental disorders are not considered 
disease or injuries for VA compensation purposes.  
38 C.F.R. § 3.303(c) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to 
the veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Duty to Assist

The Board notes that there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1997), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in the CAVC at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit (CAFC) has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

In the case at hand, the Board is satisfied that the RO 
has provided sufficient assistance in this case, to the 
extent warranted.

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including 
any relevant records adequately identified by him as well 
as authorized by him to be obtained.  In this regard, when 
the veteran initially filed his claim, the RO obtained and 
associated with the claims file VA medical documentation 
as reported by him.

The Board remanded the case to the RO in July 2001 in 
order for the veteran to identify any additional records 
of treatment not previously obtained by VA, and the 
accomplishment of a comprehensive VA examination by an 
appropriate medical specialist addressing the issue on 
appeal.

The record shows that the RO obtained additional VA 
treatment reports, and afforded him orthopedic and 
neurologic examinations, which included a detailed medical 
opinion from medical specialists.

The RO also advised the veteran of the laws and 
regulations referable to the duty to assist reflected in 
the VCAA.  The Board had initially advised the veteran of 
the new law in its July 2001 decision and remand.  During 
the course of the claim, the RO has provided the veteran 
with notice of the laws and regulations pertaining to 
service connection.  In this regard, the supplemental 
statement of the case, and associated correspondence have 
apprised the veteran of his rights in view of his claim 
for benefits.  He has also been given notice that VA has a 
duty to assist him in obtaining any evidence that may be 
relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letter 
issued in September 2001 in which the RO advised the 
veteran of the enactment of the VCAA and what the evidence 
must show to substantiate his claim.  The RO also informed 
the veteran that VA would obtain medical records that he 
identified on his behalf.  

The RO considered the veteran's claim under the provisions 
of the VCAA while the case was in remand status.  The 
Board finds that there is nothing further to undertake 
with respect to the duty to assist the appellant, and that 
the case is ready for appellate review.  Having determined 
that the duty to assist has been satisfied, the Board 
turns to an evaluation of the veteran's claim on the 
merits.


Service Connection

As established by several post-service medical records, 
the record contains more than adequate documentation of 
current disability because VA and private medical records 
show diagnoses and treatment for several lumbar spine 
disorders, such as spinal stenosis, chronic lumbosacral 
strain, degenerative arthritis, back strain and HNP.  
Hickson, supra.

Thus, the claim for service connection for a low back 
disorder turns to the question of whether the competent 
and probative evidence establishes that the veteran's low 
back disorder no matter how diagnosed was actually 
incurred in or aggravated by active service.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein).

In this instance, there was no back disorder noted on 
examination at the time of service entrance.  However, 
reference was made to a pre-existing back injury within 
the first week of the veteran's military service.  The 
Board therefore finds that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The burden of proof is now on VA to rebut the presumption 
by producing clear and unmistakable evidence that the 
veteran's low back disorder existed prior to service. The 
CAVC has described this burden as "a formidable one," 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), and has 
held that in determining whether there is clear and 
unmistakable evidence that the disorder existed prior to 
service, the Board must conduct an impartial and thorough 
review of the evidence of record.  Crowe, supra, at 245-6.

The medical evidence pertaining to the issue of whether 
there is clear and unmistakable evidence to rebut the 
presumption of soundness consists of the service medical 
record dated approximately one week after induction into 
service, which shows that the veteran reported that he had 
hurt his back eighteen months prior and it was bothering 
him again.  

In addition, the veteran disclosed that he had injured his 
back in the late 1940's while working with a construction 
company.  Notwithstanding these statements by the veteran 
with regard to his back disorder, his own account of pre-
service existence is not sufficient to show that a 
disorder did, in fact, pre-exist service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); see also Doran v. 
Brown 6 Vet. App. 283 (1994).  Furthermore, at his 
personal hearing, he testified that he had not experienced 
any lower back problems prior to service.  

In addition, the physician who performed the April 2002 VA 
examination concluded that the veteran had mild narrowing 
of the lumbar spinal canal on a congenital or 
developmental basis and that it undoubtedly preexisted the 
veteran's military service.  She further concluded that 
the veteran had mechanical low back pain dating to the 
late 1940's prior to his military service and related to 
his work as a construction worker.  The VA examiner's 
conclusions do not provide sufficient evidence to rebut 
the presumption of soundness as such conclusions are 
without a factual predicate in the records.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).

In view the above, the evidence shows that VA has not met 
the burden of rebutting the presumption of soundness by 
producing clear and unmistakable evidence, and this burden 
is a formidable one.  Crowe, supra, at 245.

Since there has been no clear and unmistakable evidence 
presented to overcome the presumption of soundness, and 
the veteran has testified under oath that he had no 
chronic back disorders prior to service, he is therefore 
presumed to have been in sound condition at entrance.  38 
U.S.C.A. § 1111 (West 1991).  

The veteran's service medical records show that he 
reported that his back was bothering him in April 1951.  
He was treated with aspirin.  There was no diagnosis 
noted.  He returned one day later with similar complaints 
concerning his back.  Again, there was no diagnosis 
rendered. 

His separation examination in April 1953 shows there were 
no significant abnormalities of the spine.  Subsequent to 
service, in 1958, examination of his back revealed normal 
findings with no diagnosis of a back disorder. 

The evidence shows that there was no clear diagnosis of a 
back disorder following service until February 1978, 
nearly two and a half decades since the veteran's 
discharge from service.  VA examination at that time 
revealed a diagnosis of chronic lumbosacral strain.   In 
addition, in 1982 he was diagnosed by VA examiner with 
having chronic lumbar strain with limited range of motion.  
Examination and x-ray reports, as well as CT scans 
variously dated from 1995 to 2002 show the veteran has a 
disorder of the lower back.  However, none of the reports 
mentioned above has indicated or even suggested that the 
veteran currently has a low back disability that is 
related to his period of active service.

The VA examiner who conducted the examination of the 
peripheral nerves in April 2002, stated that he did not 
find a significant low back pain problem in the records 
and there are no records which verify that the veteran 
experienced significant trauma to his back in service.  

The VA examiner who conducted the examination of the spine 
in April 2002 opined that it did not appear that the 
veteran's claimed back disorder, specifically spinal 
stenosis, was related to his military service.  She 
related the disorder to his increasing age and 
degenerative joint disease/degenerative disc disease 
superimposed on his mild congenital/developmental 
narrowing of his spinal canal.  She stated that the 
diagnosis of mild narrowing of the lumbar spinal canal was 
congenital or developmental in nature and therefore, not a 
result of service.  In addition, the examiner felt that 
the veteran's mechanical low back pain did not have its 
origin in service.

Moreover, the veteran's assertions as to his having a 
current low back disorder that was manifested as a result 
of his period of active service, even if presented as 
testimony, cannot be deemed as competent medical evidence.  

As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such an in-service injury, which 
had not been resolved prior to separation, and no evidence 
of a nexus between the current disorder and service by 
competent authority, there can be no nexus.  As noted in 
the previous paragraph, the veteran is not competent to 
provide such a medical opinion.

Neither is the Board competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has a low back disorder that is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The probative and competent medical evidence of record 
consists of the opinions expressed by the VA medical 
examiners.  The VA medical examiners reviewed the entire 
evidentiary record and concluded that the veteran's low 
back disorder was not incurred during the veteran's period 
of active service.  The Board cannot conclude otherwise.  
See Colvin, supra.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
complaints of back pain in service had not resolved prior 
to separation, nor is there evidence of a current low back 
disorder linked to the veteran's period of service on any 
basis.  In fact, the weight of the competent medical 
evidence of record is to the contrary.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disorder.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a chronic acquired 
low back disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

